Citation Nr: 0817150	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1. Entitlement to service connection for a claimed back 
disorder.  

2. Entitlement to service connection for a claimed  ulcer 
disorder.  




REPRESENTATION

Appellant represented by:	AMVETS






ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from April 1960 to 
January 1963.  

This comes before the Board of Veteran's Appeals (Board) on 
appeal from a March 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a video conference from the RO in January 2007.   A 
transcript of these proceedings is associated with the 
veteran's claims file. 

In February 2007, the Board reopened and remanded the 
veteran's claims for additional development and adjudication.  



FINDINGS OF FACT

1.  The veteran is not shown to have developed degenerative 
joint and disc disease of the lumbar spine, or duodenitis or 
heartburn, during service or for many years thereafter.  

2.  The currently demonstrated degenerative joint and disc 
disease of the lumbar spine and duodenitis and heartburn are 
not shown to be due to any event or incident of his period of 
active service.  



CONCLUSIONS OF LAW

The veteran's back disability manifested by degenerative 
joint and disc disease of the lumbar spine and the 
gastrointestinal disability manifested by duodenitis and 
heartburn are not due to disease or injury that was incurred 
in or aggravated by active service; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2002, March 2006, and 
March 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, a VA examination, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  The Board also notes that the veteran's case has 
been remanded for additional development. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the medical evidence shows that the veteran has 
mild degenerative joint and disc disease of the lumbar spine, 
as well as mild duodenitis and heartburn.  The medical 
evidence is, however, against a showing that the veteran has 
an ulcer, hiatal hernia or reflux.  

Here, the veteran indicated that he was asked to lift a large 
(approximately 50 pound) bag of potatoes in service and 
developed the acute onset of lower back pain.  He was give 
light duty and told he had back sprain.  He reports having 
had low back pain since that time.  

The veteran also reports being seen in service for stomach 
trouble and was assessed with acute gastritis.  The veteran's 
medical history indicates frequent indigestion, and the 
veteran's claims file contains one assessment of GERD.  

In order to determine whether the veteran has a back and 
ulcer condition that is related to his service, the veteran 
was afforded a VA examination dated in June 2007.  

The VA examiner indicated that the veteran's claims file had 
been reviewed.  The veteran's medical history regarding his 
low back and his stomach complaints was set out in the 
examination report, and he was afforded a thorough 
examination.  

After examination, the veteran was diagnosed with mild 
degenerative joint disease of the lumbar spine and 
degenerative disc disease of the lumbar spine.  The veteran 
was also noted to have mild duodenitis and heartburn, but an 
upper GI series revealed no ulceration, hiatal hernia or 
reflux.   

Regarding the back condition, the VA examiner stated that it 
was not at least as likely as not that the veteran had a 
current back condition that was due to any event or incident 
of his military service.  The examiner reviewed the veteran's 
medical history related to his back, and concluded that 
"[h]is lower back problems [were]  related to degenerative 
joint disease and ha[d] no relation to active service muscle 
sprain."  

With respect to the ulcer claim, the VA examiner stated that, 
at present, there was no evidence of ulceration, hiatal 
hernia or reflux.  The examiner also stated that "[t]he 
present symptoms are not related to military service."  

The examiner then reported the veteran's medical history 
related to his stomach complaints, including the assessment 
of GERD, indicating that this assessment appeared in the 
problems list without mention of symptoms related to the 
gastrointestinal system.  The examiner opined that, during 
service, the veteran had an episode of acute gastritis due to 
excessive use of ASA that had resolved.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence of record is against the 
veteran's claims.  

While the veteran did seek treatment in service for back 
sprain, and has been diagnosed with mild degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
the VA examiner determined that the current back condition 
was not related to the veteran's military service, to include 
the acute muscle sprain therein.  

While the veteran's medical records indicate a possible 
diagnosis of GERD, after testing, the veteran was found to 
have no ulceration, hiatal hernia or reflux.  The veteran's 
diagnosed mild duodenitis and heartburn were found to be 
unrelated to the episode of acute gastritis in service.  

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The veteran is competent to testify to a continuity of 
symptomatology since service, but medical expertise would be 
required to link that symptomatology to the current 
respiratory conditions.  Id, cf. Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that in some cases a veteran's 
report of a continuity of symptomatology can establish a 
nexus between in-service disease or injury and current 
disability).  

In this case, the medical evidence is against a finding that 
the veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine, and mild duodenitis and 
heartburn, are related to or had their onset in service or 
within one year of service.  Service connection for such 
disabilities must therefore be denied.  



ORDER

Service connection for a back disorder is denied.  

Service connection for an ulcer disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


